          Case 1:20-cr-00054-AJN Document 21 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                             8/3/20
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                 -v-                                                20-cr-54 (AJN)

                                                                       ORDER
Tafari Gordon,

                             Defendant.


ALISON J. NATHAN, District Judge:

       The Court received via regular mail a letter from Defendant Tafari Gordon dated July 19,

2020. A copy of Mr. Gordon’s letter has been forwarded to his counsel and the letter has been

filed under seal.

SO ORDERED.



 Dated: August 3, 2020                           ____________________________________
        New York, New York                                ALISON J. NATHAN
                                                        United States District Judge
